DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed on 08/25/2022 have been fully considered but they are not persuasive. The Applicants argues that neither Liu (U.S. 2020/0205067), hereon referred to as Liu, nor Hamamoto (U.S. 2020/0233963), Hamamoto, alone or in combination disclose all the limitations of the independent claim(s). Specifically, the applicant argues that the prior art does not teach “component identifier"; "compound device identifier; “obtain[] a component identifier from a particular layer of the at least one operational layer” [of the computing system]; and “process[], with a function, the component identifier from the particular layer and the first compound device identifier from the layer lower than the particular layer to produce a second compound device identifier”.  The applicant argues that none of the identifiers discussed in Liu are identifiers of an operational layer within a computing device or system. Instead, Liu discusses identifiers of different devices or nodes within a network. Additionally, the applicant mentions that although paragraph [0080] of Liu briefly refers to a "hardware layer, an operating system layer...and an application layer", there is no discussion of how these separate layers have identifiers. This is the exact opposite of the claimed recitation to produce a compound device identifier based on layers of the same device.
However, the Examiner respectfully disagrees. Firstly, what an “operational layer” is and its functions is not explicitly defined in the independent claim(s). The specification scarcely defines it as a layer were operations are conducted. In an example, specification defines an operational layer merely as including “respective layers for implementation of firmware instructions and software instructions with the processing circuitry” (Paragraph 0215). Due to how broadly “operational layer” is current presented in the claim(s), it would be within reason under a broad and reasonable interpretation, to understand an “operational layer” as simply a layer were implementation of firmware instructions and software instructions are conducted. 
Additionally, the claim language, current presented does not require are identifiers of an operational layer within a computing device or system or that compound device identifier is based on layers. The claim language mentions “obtain a component identifier from a particular layer…”; and “process, with a function, the component identifier from the particular layer and the first compound device identifier from the layer lower”. As presented, the claim(s) do/does not definitively require the identifiers to be of a specific layer. Functionally, without additional detail, there are differences an identifier being “of” or “based” a layer versus an identifier being “from” a layer. The claim(s) currently only mention that identifier(s) are from a layer. Also, the claim does not provide definitions or requirements of “component” or “compound” identifiers. 
Lastly, Liu discloses that information/RN2 identifier (component identifier) and the UE identifier (compound device identifier) are included in a message in one layer and then send to another layer from analysis and processing. Liu provides serval examples of this, a few are: 
 
[0338] Optionally, the second message is processed by the adaptation layer, at least one of information such as an identifier of the RN 2, the UE identifier, and the information type indication information is added to the second message, and then the second message is sent to the lower-layer protocol stack. The identifier of the RN 2 is used to identify that the message is from the RN 2 (component identifier). The UE identifier is used to identify the UE (compound device identifier). The information type indication information is used to indicate that the message is a control plane message of the UE, for example, an NGAP message.

[0359] Optionally, the RN 1 receives the third message, and learns, by using the information type indication information that is carried in the adaptation layer and that is in the third message, that the message is an NGAP message, and/or learns, by using the UE identifier that is carried in the adaptation layer and that is in the third message, that the message is a UE-related message, and/or learns, by using the identifier of the RN 2 that is carried in the adaptation layer and that is in the third message, that the message is an RN 2-related message. For example, the RN 1 learns that the message is an NGAP message, thereby sending the message to an NGAP layer for processing, and obtaining necessary information (for example, the second NAS message) for generating the fourth message. The RN 1 obtains the identifier of the RN 2 in the message, thereby sending the fourth message to an RN corresponding to the identifier of the RN 2 on the Un2 interface. The RN 1 obtains the UE identifier in the message, thereby carrying the UE identifier in the fourth message.

Finally, the applicant requests documentary evidence for this and all other aspects of the rejections which rely on Official Notice or the Examiner's personal knowledge. For the mentioned claims, the Examiner has provided documentary evidence below. 
 
 In regards to claims 2, 11 & 19, the combination of Liu and Hamamoto discloses the processing circuitry further configured to perform operations to: provide the second compound device identifier to a higher layer of the at least one operational layer, located above the particular layer, for attestation of layers including the particular layer, the layer lower than the particular layer, and  25the hardware layer. 
Lee (US 2014/0115689) [Provided in the PTO-892) teaches of providing component and device identifiers to any given/designed layer. Where each layer is fully capable of performing attestation duties . 

In regards to claim 8, the combination of Liu and Hamamoto discloses wherein the second compound device identifier of the particular layer is a compound device identifier based on: (i) a compound identifier of the layer lower than the particular layer, and (ii) a 20component identifier unique to the particular layer
	WO2022132360 [Mentioned in from PTO-892] discloses of different identifiers based on different layers, such as, but not limited to firmware layers. 

In regards to claims 9, 17 & 25, the combination of Liu and Hamamoto discloses wherein the function is a cryptographic pseudo-random function, wherein the function accepts the component identifier from the particular layer as a seed value, and the first compound device identifier 25of the layer lower than the particular layer as a data value
	Hill et al. (US 2020/0278838) [Mentioned in form PTO-892] discloses where hash functions can be pseudo-random functions to produce a random-like distribution, and where different identifiers can be accepted as data value and seed value. 
In regards to claims 4, 13 & 21, the combination of Liu, Hamamoto and Agerstam discloses wherein the first compound device identifier of the layer lower than the particular layer is provided from the Atty Dkt. No.: 1884.988US150 Client Ref. No. AB9882-UShardware layer, wherein the first compound device identifier is generated based on a unique device secret used to seed a one-way function at the hardware layer
 	Bernet et. al (US 2019/0230002) [Mentioned in from PTO-892], discloses where identifiers based on unique device secrets are used in a one-way function. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 6, 8-9, 10-11, 15, 17, 18-19, 23 & 25 are rejected under 35 U.S.C 103 as being unpatentable over Liu et al. (US 2020/0205067), hereon referred to as Liu, in view of Hamamoto et al. (US 2020/0233963), and hereon referred to as Hamamoto. 
	In regards to claims 1, 10 & 18, Liu discloses trusted hardware circuitry, configured to implement a hardware layer (The relay node (or the base station) includes a hardware layer, an operating system layer running above the hardware layer, and an application layer running above the operating system layer; Paragraph 0080); obtain a component identifier from a particular layer of the at least one operational layer (The identifier is carried in the layer; Paragraphs 0080; 0338-0342;0359; 0392; Figs.3-5 & 7);  and process, with a function, the component identifier from the particular layer and the first compound device identifier from the layer lower than the particular layer, to produce a second compound device 15identifier (Optionally, the second message is processed by the adaptation layer, at least one of information such as an identifier and the information type indication information is added to the second message, and then the second message is sent to the lower-layer protocol stack; Paragraphs 0080; 0338-0342;0359; 0392; Figs.3-5 & 7).
	However, Liu does not disclose 5processing circuitry, configured to securely implement at least one operational layer, based on attestation of the hardware layer, the processing circuitry configured to perform operations to: 10obtain a first compound device identifier, produced as an attestation value at a layer lower than the particular layer; and wherein the second compound device identifier indicates attestation of at least one layer, implemented with the processing circuitry, located at or below the particular layer.   In an analogous art  Hamamoto discloses processing circuitry, configured to securely implement at least one operational layer, based on attestation of the hardware layer, the processing circuitry configured to perform operations to (determining the trustworthiness based on the method of attestation is a method of setting the trustworthiness to be lower when attestation is simpler and to be higher when attestation is more complex. For example, the trustworthiness may be decreased in the case where attestation is performed in a layer close to software, and increased in the case where attestation is performed in a layer close to hardware (e.g. TPM (Trusted Platform Module)/TEE).; Paragraph 0039-0046; Figs.1-5): 10obtain a first compound device identifier, produced as an attestation value at a layer lower than the particular layer (let Ds be the decrease value of the trustworthiness in the case of verifying the authenticity of the component by software as an example of a simple method, and Dh be the decrease value of the trustworthiness in the case of verifying the authenticity of the component by hardware as an example of a complex method. The target trustworthiness calculation unit 12 may calculate the trustworthiness at the next time by subtracting Ds or Dh from the trustworthiness at the current time; Paragraphs 0039-0040; 0046; Figs. 1-5); and wherein the second compound device identifier indicates attestation of at least one layer, implemented with the processing circuitry, located at or below the particular layer (determining the trustworthiness based on the method of attestation is a method of setting the trustworthiness to be lower when attestation is simpler and to be higher when attestation is more complex. For example, the trustworthiness may be decreased in the case where attestation is performed in a layer close to software, and increased in the case where attestation is performed in a layer close to hardware (e.g. TPM (Trusted Platform Module)/TEE).; Paragraph 0039-0046; Figs.1-5).  
At the time before the effective filing date of the invention, it would have been obvious to the one with ordinary skill in the art to combine the teachings disclosed by Liu, with the teachings disclosed by Liu regarding processing circuitry, configured to securely implement at least one operational layer, based on attestation of the hardware layer, the processing circuitry configured to perform operations to: obtain a first compound device identifier, produced as an attestation value at a layer lower than the particular layer and wherein the second compound device identifier indicates attestation of at least one layer, implemented with the processing circuitry, located at or below the particular layer.  The suggestion/motivation of the combination would have been to provide additional security by performing attestation of a component (Hamamoto; Paragraph 0001). 
	In regards to claims 2, 11 & 19, the combination of Liu and Hamamoto discloses the processing circuitry further configured to perform operations to: provide the second compound device identifier to a higher layer of the at least one operational layer, located above the particular layer, for attestation of layers including the particular layer, the layer lower than the particular layer, and  25the hardware layer (The elements presented in the claim(s) do not contain any additional features do not present any inventive step or novelty not addressed/presented in the citations of the presented combination of prior art. Examiner takes official notice, that these elements are common known, minor design details that are derivable from the prior art and are well known, and obvious to an ordinary skill in the art).  
In regards to claims 6, 15 & 23, Liu discloses wherein the at least one operational 10layer includes respective layers for implementation of firmware instructions and software instructions with the processing circuitry (All or some of the foregoing embodiments may be implemented by using software, hardware, firmware, or any combination thereof. When a software program is used to implement the embodiments, the embodiments may be implemented completely or partially in a form of a computer program product. The computer program product includes one or more computer instructions; Paragraph 0409; Fig.3-5 & 7).  
In regards to claim 8, the combination of Liu and Hamamoto discloses wherein the second compound device identifier of the particular layer is a compound device identifier based on: (i) a compound identifier of the layer lower than the particular layer, and (ii) a 20component identifier unique to the particular layer (The elements presented in the claim(s) do not contain any additional features do not present any inventive step or novelty not addressed/presented in the citations of the presented combination of prior art. Examiner takes official notice, that these elements are common known, minor design details that are derivable from the prior art and are well known, and obvious to an ordinary skill in the art).  
In regards to claims 9, 17 & 25, the combination of Liu and Hamamoto discloses wherein the function is a cryptographic pseudo-random function, wherein the function accepts the component identifier from the particular layer as a seed value, and the first compound device identifier 25of the layer lower than the particular layer as a data value (The elements presented in the claim(s) do not contain any additional features do not present any inventive step or novelty not addressed/presented in the citations of the presented combination of prior art. Examiner takes official notice, that these elements are common known, minor design details that are derivable from the prior art and are well known, and obvious to an ordinary skill in the art).  

Claims 3-5. 7, 12-14, 16, 20-22 & 24 are rejected under 35 U.S.C 103 as being unpatentable over the combination of Liu and Hamamoto, in view of Agerstam et. Al (US 10678938), and hereon referred to as Agerstam. 
	In regards to claims 3, 12 & 20, the combination of Liu and Hamamoto does not disclose wherein the hardware layer includes components that are structured according to a Device Identifier Composition Engine (DICE) architecture.  However, in an analogous art Agerstam discloses wherein the hardware layer includes components that are structured according to a Device Identifier Composition Engine (DICE) architecture (The techniques and systems discussed herein include a mechanism in which a peripheral device may be onboarded using an identifier such as, for example, an enhanced privacy identification (EPID) identifier, TCG DICE identifier, Institute of Electrical and Electronics Engineers (IEEE) 802.11AR identifier, and other identifiers based on asymmetric keys, and leveraging secure device onboarding primitives in order for the platform to take ownership of the peripheral device connected to a computing device over some bus fabric (e.g., inter-integrated circuit (I2C), peripheral component interconnect express (PCI-e), etc.); C.2 L.10-C.3 L.25 Fig.1-5).  
At the time before the effective filing date of the invention, it would have been obvious to the one with ordinary skill in the art to combine the teachings disclosed by the combination of Liu and Hamamoto, with the teachings disclosed by Agerstam regarding wherein the hardware layer includes components that are structured according to a Device Identifier Composition Engine (DICE) architecture. The suggestion/motivation of the combination would have been to provide additional security by increasing trustworthiness of devices (Agerstam; C.1 L.10-30)
	In regards to claims 4, 13 & 21, the combination of Liu, Hamamoto and Agerstam discloses wherein the first compound device identifier of the layer lower than the particular layer is provided from the Atty Dkt. No.: 1884.988US150 Client Ref. No. AB9882-UShardware layer, wherein the first compound device identifier is generated based on a unique device secret used to seed a one-way function at the hardware layer (The elements presented in the claim(s) do not contain any additional features do not present any inventive step or novelty not addressed/presented in the citations of the presented combination of prior art. Examiner takes official notice, that these elements are common known, minor design details that are derivable from the prior art and are well known, and obvious to an ordinary skill in the art).    
In regards to claims 5, 14 & 22,  Agerstam discloses wherein the hardware circuitry 5provides hardware for secure execution of a trusted execution environment from the hardware layer, and wherein the processing circuitry is configured to execute instructions to provide the trusted execution environment using the particular layer (Traditional secure input/output (I/O) focuses on a trusted path between a peripheral device and a trusted execution environment which may involve a proprietary and dedicated hardware path that exists between them; C.1-3; Figs. 1-5). 
  	In regards to claims 7, 16 & 24, Agerstam discloses wherein the component identifier of the particular layer is a trusted computing base component identifier, and wherein the component identifier is unique to a trusted computing base 15component in the particular layer (During manufacturing, a manufacturer 102 ownership record 106 may be created in the manifest 104 that includes a universally unique identifier (UUID) of the manufacturer 102. The peripheral device 136 may be issued identifier (ID) (e.g., EPID identifier, TCG DICE identifier, IEEE 802.11AR identifier, etc.) key 140 and a UUID that may be embedded in a secure memory device 138. The peripheral device 136 may include a peripheral controller 144, a peripheral secure device onboarding agent 142, a restricted transactional memory (RTM) agent 146, and a peripheral device 136 bus; C.3-C.4; Figs. 1-5).  

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARIF E ULLAH whose telephone number is (571)272-5453. The examiner can normally be reached Mon-Fri 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARIF E ULLAH/Primary Examiner, Art Unit 2495